Title: To George Washington from Colonel James Clinton, 22 June 1776
From: Clinton, James
To: Washington, George

 

May it Please Your Excellency
Fort Constitution [N.Y.] June 22d abt 6 of the Clock Afternoon 1776

I have Just now Received you[r] Letter by Express with the Warrant therein Inclosed which I will Endeavour to Execute with the Greatest Care Expedition and Exactness that I Possibly Can[.] after it is Done I will Bring him and his Papers to this Fort where I ⟨shall⟩ keep him Prisoner till I Receive Your Excellencies further Directions, I wrote to Your Excellency Yesterday by Coll Livingston who Brought Down the Necessary Returns from both Forts You may See by them what A Situation my Regt is in for want of arms and I dont know at Present any way to Suply them unless we can be furnished from New York I will do my Endeavour to get as many Arms as I can I was Down at Fort Montgomery Yesterday where I think the work goes on as well as Can be Expected I mentioned in the Letter I wrote before that I kept two of the Commissioners one at Each Fort and if we had an Engineer I think for Several Reasons they would be Useful. I am Your Excellencies Most Obedient Humble Servant

James Clinton Coll

